DETAILED ACTION
Status of the Application
	In response filed on July 21, 2022, the Applicant amended claim(s) 1, 5-7, 15-17, and 20. Claims 1, 5, 6, 11, 15, 16, and 20 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Jeremy Spier, registration number 64,544, on August 31, 2022). Claims 1-20 are therefore pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 5-7 and 15-17 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 5-7 and 15-17  under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been considered, but are moot in view of the Examiner’s Amendment below. The claims now recite a combination of additional elements, such that the recited abstract idea is integrated into a practical application of that idea. 

	Applicant’s arguments, with respect to the rejection of claims 1, 11, and 20 under 35 U.S.C. 102 (a)(2) (as well as each of the dependent claims under 35 U.S.C. 102 (a)(2) and/or 35 U.S. C 103) have been considered, but are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Jeremy Spier (registration number 64,544) on August 31 2022. The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
receiving, by one or more processors and from a user, a ride request for an autonomous vehicle; 
determining, by the one or more processors and based on the ride request, a desired temperature for the autonomous vehicle; 
automatically adjusting, by the one or more processors, a current temperature of the autonomous vehicle to substantially match the desired temperature upon the autonomous vehicle reaching the user; 
determining, by the one or more processors, that the autonomous vehicle is unoccupied and not presently responding to an accepted ride request;
iteratively calculating, by the one or more processors and based on the vehicle being unoccupied and not presently responding to an accepted ride request,  a temperature deviation range representing a range the current temperature is allowed to deviate from the desired temperature by, in part, at least one of calculating a probability that another ride will be requested, ascertaining a proximity of other available vehicles, and comparing a current interior temperature of the autonomous vehicle to current interior temperatures of the other available vehicles[[.]];  
iteratively determining, by the one or more processors, the current interior temperature of the autonomous vehicle; and
automatically controlling, by the one or more processors and based on the vehicle being unoccupied and not presently responding to an accepted ride request, the current interior temperature of the autonomous vehicle such that the current temperature remains within the calculated temperature deviation range.   


5. (Currently Amended) The method of claim 1, wherein iteratively calculating the 

6. (Currently Amended) The method of claim 1, wherein iteratively calculating the 

11. (Currently Amended) A system for optimizing climate control in an autonomous vehicle, comprising: 
at least one processor; 
and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: 
receive, from a user, a ride request for an autonomous vehicle; 
determine, based on the ride request, a desired temperature for the autonomous vehicle; 47622833.1AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 11 Application Number: 16/770,727 
automatically adjust a current temperature of the autonomous vehicle to substantially match the desired temperature upon the autonomous vehicle reaching the user; 
determine that the autonomous vehicle is unoccupied and not presently responding to an accepted ride request;

iteratively calculate, based on the vehicle being unoccupied and not presently responding to an accepted ride request, a temperature deviation range representing a range the current temperature is allowed to deviate from the desired temperature by, in part, at least one of calculating a probability that another ride will be requested, ascertaining a proximity of other available vehicles, and comparing a current interior temperature of the autonomous vehicle to current interior temperatures of the other available vehicles[[.]];
iteratively determine the current interior temperature of the autonomous vehicle; and
automatically control, based on the vehicle being unoccupied and not presently responding to an accepted ride request, the current interior temperature of the autonomous vehicle such that the current temperature remains within the calculated temperature deviation range.   

15. (Currently Amended) The system of claim 11, wherein iteratively calculating the 

16. (Currently Amended) The system of claim 11, wherein iteratively calculating the 

20. (Currently Amended) A non-transient computer program product for optimizing climate control in an autonomous vehicle, the computer program product comprising a computer- readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
receive, from a user, a ride request for an autonomous vehicle; 
determine, based on the ride request, a desired temperature for the autonomous vehicle; 
automatically adjust a current temperature of the autonomous vehicle to substantially match the desired temperature upon the autonomous vehicle reaching the user; 
determine that the autonomous vehicle is unoccupied and not presently responding to an accepted ride request;

iteratively calculate, based on the vehicle being unoccupied and not presently responding to an accepted ride request, a temperature deviation range representing a range the current temperature is allowed to deviate from the desired temperature by, in part, at least one of calculating a probability that another ride will be requested, ascertaining a proximity of other available vehicles, and comparing a current interior temperature of the autonomous vehicle to current interior temperatures of the other available vehicles[[.]];
iteratively determine the current interior temperature of the autonomous vehicle; and 
automatically control, based on the vehicle being unoccupied and not presently responding to an accepted ride request, the current interior temperature of the autonomous vehicle such that the current temperature remains within the calculated temperature deviation range.   

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Morita et al. (U.S. PG Pub No. 2019/0118616, April 25, 2019 - hereinafter "Morita”); Davis et al. (U.S. Patent No. 5,570,838, November 5, 1996- hereinafter "Davis”); Zych (U.S. PG Pub No. 2017/0282821 October 5, 2017 - hereinafter "Zych”); Riley et al.  (U.S. Patent No.5,395,042 March 7, 1995 - hereinafter "Riley”); Drew (U.S. PG Pub No. 2014/0277762, September 18, 2014); Mullett (U.S. PG Pub No. 2018/0056903, March 1, 2018); Gauthier et al. (U.S. PG Pub No. 2016/0207374 July 21, 2016); Uyeki (U.S. PG Pub No.2013/0079978 March 28, 2013); and “Envisioning the Car of the Future as a Living Room on Wheels” (Taub, Eric, June 15, 2017 published at https://www.nytimes.com/2017/06/15/automobiles/wheels/driverless-cars-interior.html)

Morita discloses a server configured to receive ride requests for autonomous vehicles and determine a desired temperature and control the cabin temperature such that the temperate matches the desired temperature by the time the vehicle has reached the user and allowing the temperature to deviate from the desired temperature within a certain range when the vehicle is unoccupied.
Davis discloses wherein determining the desired temperature comprises referencing a zone of human comfort on a standard psychrometric chart.
Zych discloses a server configured to receive ride requests for autonomous vehicles and determine a desired temperature and control the cabin temperature such that the temperate matches the desired temperature by the time the vehicle has reached the user and allowing the temperature to deviate from the desired temperature within a certain range when the vehicle is unoccupied. The deviation range is based on a predicted travel time.
Riley discloses determining an optimal temperature deviation range to optimize energy cost as well as determining an optimal temperature deviation range which can still enable the temperature to recover to a desired temperature based on a required temperature recovery time.
Drew teaches setting a range at which a temperature can deviate from a desired setpoint in an unoccupied space based on a distance from a user and predicted time it will take that user to enter the space 
Mullett teaches receiving a request for an autonomous transport and determining a requested cabin temperature and controlling the HVAC to reach the desired temperature by the time the user is picked up and then returning the temperature setting to a default setting while the vehicle is unoccupied to save energy/money.
Gauthier discloses a server configured to determine a desired temperature for a vehicle cabin and control the cabin temperature such that the temperate matches the desired temperature by the time user reaches/uses the vehicle, and further and allowing the temperature to deviate from the desired temperature within a certain range when the vehicle is unoccupied and calculating the range based on a probability the vehicle will be needed. 
	Uyeki discloses predicting a start time of a next trip and determining a period of time required to adjust the vehicle cabin temperature to a desired temperature based on the predicted start time.
“Envisioning the Car of the Future as a Living Room on Wheels” discloses automatically setting the cabin temperature of a driverless vehicle to a certain desired temperature based on user preferences and/or current context (e.g., the user was just exercising).

As per Claims 1, 11, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of claim limitations, and specifically in combination with the requirement to “iteratively calculate, based on the vehicle being unoccupied and not presently responding to an accepted ride request,  a temperature deviation range representing a range the current temperature is allowed to deviate from the desired temperature by, in part, at least one of calculating a probability that another ride will be requested, ascertaining a proximity of other available vehicles, and comparing a current interior temperature of the autonomous vehicle to current interior temperatures of the other available vehicles”.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
  Claims 2-10 and 12-19 depend upon claims 1 and 11 and have all the limitations of claims 1 and 11 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621